DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed September 22, 2020. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1, 11, and 19 recite the limitation “(i) a second command and (ii) a second device identifier indicating the particular device connected to the LAN, the first device identifier associated with a cloud service,” however the Examiner believes the limitations should be “(i) a second command and (ii) a second device identifier indicating the particular device connected to the LAN, the second device identifier associated with a cloud service,” since “the first device identifier” was already claimed to be “associated with the media playback system”. Dependent claims 3 and 4 also support this interpretation since they recite “wherein the second device identifier is a second room name that is different from the first room name,” claim 3, and “wherein the second room name corresponds to a 
Independent claims 1, 11, and 19 recite the limitation “receive, via the network interface, data representing (i) a first command”… “receive, via the network interface, data representing (i) a second command,” however also recite a “media playback system,” “playback devices” and a “cloud service,” thus it becomes unclear which is performing the receiving. Likewise, given that the “media playback system,” “playback devices” and “cloud service,” are all “associated” with the LAN the meets and bounds regarding the limitations with the term “associated” are also unclear. 
Claims 2 – 10, 12 – 18, and 20 are rejected due to dependency. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 7 – 9, 11 – 13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mutagi et al. (US 10,127,906 B1), hereinafter Mutagi.

Claim 1: Mutagi discloses a media playback system comprising one or more playback devices connected to a local area network (LAN) (see at least, "Furthermore, and as discussed above, the FIG. 1 illustrates that the voice-controlled device 104 may couple with the remote service 108 over a network 110. The network 110 may represent an array or wired networks, wireless networks (e.g., WiFi), or combinations thereof,” Mutagi Column 10 Lines 10 – 14, Mutagi FIG. 1), wherein the media playback system comprises a network interface, at least one processor and at least one non-transitory computer-readable medium including instructions that are executable by the at least one processor (see at least, “As illustrated, the remote service 108 may comprise one or more network-accessible resources 112, such as servers. These resources 112 comprise one or more processors 114 and computer-readable storage media 116 executable on the processors 114,” Mutagi Column 10 Lines 28 – 32, “Instead, the device 104 may be implemented with the ability to receive and output audio, a network interface (wireless or wire-based), power, and processing/memory capabilities,” Mutagi Column 20 Lines 35 – 57) to: 
receive, via the network interface, data representing (i) a first command (see at least, “The computer-readable media 116 may store a speech-recognition component 118, a naming component 120, and a content component 122, as well as a datastore 124 of content (e.g., books, movies, songs, documents, etc.) and a datastore 126 storing details associated with user accounts, such as a user account associated with the user 102. Upon one of the devices 104, such as the first device 104(1) identifying the user 102 speaking the predefined wake word 40 (in some instances), the device 104(1) may begin uploading an audio signal representing sound captured in the environment 100 up to the remote service 108 over the network 110. In response to receiving this audio signal, the  speech-Mutagi Column 10 Lines 32 – 47) and (ii) a first device identifier indicating a particular device connected to the LAN, the first device identifier associated with the media playback system (see at least, “In the illustrated example, for instance, the voice-controlled device 104(1) may upload the first audio signal that represents the voice command 106(1), potentially along with an identifier of the device 104(1) (e.g., a MAC address, IP address, etc.). The speech-recognition component may perform ASR on the first signal to generate the text, "You are the kitchen device",” Mutagi Column 10 Lines 48 – 54); cause the particular device to carry out the first command (see at least, “As such, the naming component may store, in the user-account datastore 126, the text "the kitchen device" in association with the identifier of the first voice-controlled device 104(1),” Mutagi Column 11 Lines 3 – 6); 
receive, via the network interface, data representing (i) a second command (see at least, “Similarly, the user may issues the voice command 106(2) "You are the upstairs bedroom device" to the voice-controlled device 104(2). The device 104(2) may upload the second audio signal including this command, and the naming component 122 may identify the request to name the device,” Mutagi Column 11 Lines 10 – 15) and (ii) a second device identifier indicating the particular device connected to the LAN, the first device identifier associated with a cloud service (see at least, “Similarly,” and therefore “potentially along with an identifier of the device 104(1) (e.g., a MAC address, IP address, etc.)” would also apply to an identifier of the device 104(2), “The remote service 108 may generally refer to a network-accessible platform or "cloud-based service"-implemented as a computing infrastructure of processors, storage, software, data access, and so forth that is maintained and accessible via the network 110, such as the Internet,” Mutagi Column 10 Lines 14 – 19); and cause the particular device to carry out the second command (see at least, “Again, the naming component 122 may store this text ("the upstairs bedroom device") in association with an identifier of the device 104(2). Therefore, the Mutagi Column 11 Lines 15 – 18, “Regardless of whether the speech recognition is performed locally or remotely, the first voice command 106(1) may result in the first device 104(1) being assigned the first name ("the kitchen device"), while the second voice command 106(2) may result in the second device 104(2) being assigned the second name ("the upstairs bedroom device"). As such, the user (or other users) may be able to control these devices using their respective names. For instance, the user may request "play music on the kitchen device" or to "place a phone call to Jerry on the upstairs bedroom device", Column 9 Line 63 – Column 10 Line 5).

Claim 2: Mutagi discloses the media playback system of claim 1, wherein the cloud service comprises a voice assistant service, and wherein the second command corresponds to an intent determined from a voice input by the voice assistant service (see at least, “The remote service 108 may generally refer to a network-accessible platform or "cloud-based service"-implemented as a computing infrastructure of processors, storage, software, data access, and so forth that is maintained and accessible via the network 110, such as the Internet,” Mutagi Column 10 Lines 14 – 19, “The voice-controlled device may send a generated audio signal that includes this voice command to the remote service, which may perform speech recognition thereon to identify the intent to associate the device with a particular role. That is, the remote service may identify the first part of the voice command ("You are") and may identify a type of role that the remote service has been configured to identify ("front-right speaker"). As such, the remote service may store an indication of this role in association with an identifier of the device,” Column 5 Mutagi Lines 29 – 38).

Claim 3: Mutagi discloses the media playback system of claim 1, wherein the first device identifier is a first room name indicating a zone of the media playback system, and wherein the second device Mutagi Column 9 Line 63 – Column 10 Line 5, “As such, the naming component may store, in the user-account datastore 126, the text "the kitchen device" in association with the identifier of the first voice-controlled device 104(1),” Column 11 Lines 3 – 6, “Again, the naming component 122 may store this text ("the upstairs bedroom device") in association with an identifier of the device 104(2). Therefore, the user 102 may be able to control this device 104(2) via its name,” Mutagi Column 11 Lines 15 – 18).

Claim 4: Mutagi discloses the media playback system of claim 3, wherein the first room name corresponds to a first naming convention, the first naming convention associated with the media playback system, and wherein the second room name corresponds to a second naming convention, the second naming convention associated with the cloud service (see at least, “Regardless of whether the speech recognition is performed locally or remotely, the first voice command 106(1) may result in the first device 104(1) being assigned the first name ("the kitchen device"), while the second voice command 106(2) may result in the second device 104(2) being assigned the second name ("the upstairs bedroom device"). As such, the user (or other users) may be able to control these devices using their respective names. For instance, the user may request "play music on the kitchen device" or to "place a phone call to Jerry on the upstairs bedroom device",” Mutagi Column 9 Line 63 – Column 10 Line 5, “At 422, the remote service 108 determines that the text includes a first portion reference a name of a Mutagi Column 16 Lines 31 – 40, “At 440, the remote service 108 identifies the qualifier from the text (e.g., "upstairs", "kitchen", "television", etc.) along with the request to per-form the operation. FIG. 4D concludes the illustration of the process 400 and includes, at 442, identifying the devices associated with the qualifiers. At 444, the remote service 108 sends an instruction to each device associated with the qualifier to perform the requested operation,” Mutagi Column 16 Line 65 – Column 17 Line 5, “The remote service 108 may generally refer to a network-accessible platform – or "cloud-based service" – implemented as a computing infrastructure of processors, storage, software, data access, and so forth that is maintained and accessible via the network 110, such as the Internet,” Mutagi Column 10 Lines 14 – 19).

Claim 7: Mutagi discloses the media playback system of claim 1, wherein a first zone of the media playback system comprises the particular device, wherein the first device identifier is a first area identifier indicating (i) the first zone of the media playback system (see at least, Qualifier(1) e.g., “kitchen,” FIG. 2) and (ii) one or more second zones that include respective devices (see at least, Qualifier(2) e.g., “upstairs,” “bedroom,” office,” “living room,” FIG. 2), wherein the second device identifier is a second area identifier indicating (i) a first room that comprises the particular device (see at least, Qualifier(2) e.g., “bedroom,” FIG. 2) and (ii) a second room that includes an additional device (see at least, Qualifier(1) e.g., “upstairs,” “office,” “living room,” “kitchen,” FIG. 2, “For example, the user may provide a voice command to "turn off all my devices in the kitchen". In response to identifying the requested operation ("turn off') and the location qualifier ("kitchen"), the remote service may identify any devices that are associated with this location qualifier, including the example device. The remote Mutagi Column 4 Lines 5 – 13).

Claim 8: Mutagi discloses the media playback system of claim 7, wherein the first command is a first playback command, wherein the instructions that are executable by the at least one processor to cause the particular device to carry out the first command comprises instructions that are executable by the at least one processor to cause the particular device to play back audio tracks on the particular device (see at least, “Thereafter, in the instant example the user may provide one or more commands to the voice-controlled device. For instance, envision that the user states the following: "Please play the Beatles on my kitchen device". After generating an audio signal that includes this command, the voice-controlled device may perform speech recognition on the signal or may send the signal to the remote service. The remote service may perform speech recognition on the audio signal to generate corresponding text and may analyze the text to identify the request to play the Beatles "on my kitchen device". For instance, the remote service may identify a word or phrase associated with a music domain, may identify the requested music (music associated with the Beatles), and may identify the device on which the user has requested to play the music (" . . . my kitchen device"). After identifying this information, the remote service may obtain the appropriate content (or instructions for playing the content) and send the content to the device associated with an account of the user and associated with the name "kitchen device." Upon receiving the content, the voice-controlled device may play the requested music,” Mutagi Column 3 Lines 6 – 26), and wherein the instructions that are executable by the at least one processor to cause the particular device to carry out the second command comprises instructions that are executable by the at least one processor to turn off the particular device and the additional device (see at least, “In addition, the details include the names of the devices, if any, such as "kitchen device", "office lights", "living room television", or the like. In addition, the details 200 may store any location qualifiers Mutagi Column 13 Line 66 – Column 14 Line 5, “For example, the user may provide a voice command to "turn off all my devices in the kitchen". In response to identifying the requested operation ("turn off') and the location qualifier ("kitchen"), the remote service may identify any devices that are associated with this location qualifier, including the example device. The remote service may then send a request to each of these devices to change their state to off, if in fact they are currently powered on,” Mutagi Column 4 Lines 5 – 13, “As such, the user 102 may be able to control multiple devices by providing voice commands requesting operations to be performed upon devices having certain qualifiers. For instance, the user 102 may issue a voice command to "tum off all of my upstairs devices",” Mutagi Column 12 Lines 28 – 32, “At 432, the voice-controlled device 104 generates a third audio signal based on detected third sound, which in this example includes a request that devices associated with a particular qualifier perform a specified operation. For instance, the voice command may comprise a request to "tum off my downstairs devices",” Mutagi Column 16 Lines 55 – 60).

Claim 9: Mutagi discloses the media playback system of claim 1, wherein the instructions that are executable by the at least one processor to receive data representing (i) the first command and (ii) the first device identifier indicating the particular device comprise instructions that are executable by the at least one processor to receive, from a first control device associated with the media playback system, the data representing (i) the first command and (ii) the first device identifier indicating the particular device, and wherein the instructions that are executable by the at least one processor to receive data representing (i) the second command and (ii) the second device identifier comprise instructions that are executable by the at least one processor to receive, from a server associated with the cloud service, the data representing (i) the second command and (ii) the second device identifier indicating the particular Mutagi Column 17 Lines 5 – 10).

Claims 11 – 13, 16, and 17 are substantially similar in scope to claims 1 – 3, 7, and 8, respectfully and therefore are rejected for the same reasons (see also at least, “The computer-readable media 1004 may be implemented as computer-readable storage media ("CRSM"), which may be any available physical media accessible by the processor(s) 1002 to execute instructions stored on the memory 1004,” Mutagi Column 21 Lines 25 – 36).

Claim 19 and 20 are substantially similar in scope to claims 1 and 2 with 3, respectfully and therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi in view of Kozura et al. (US 10,075,334 B1), hereinafter Kozura.


Claim 5: Mutagi discloses the media playback system of claim 1, wherein the first command is a first playback command, wherein the instructions that are executable by the at least one processor to cause the particular device to carry out the first command comprises instructions that are executable by the at least one processor to cause the particular device to play back a playlist of audio tracks on the particular device (see at least, “Thereafter, in the instant example the user may provide one or more commands to the voice-controlled device. For instance, envision that the user states the following: "Please play the Beatles on my kitchen device". After generating an audio signal that includes this command, the voice-controlled device may perform speech recognition on the signal or may send the signal to the remote service. The remote service may perform speech recognition on the audio signal to generate corresponding text and may analyze the text to identify the request to play the Beatles "on my kitchen device". For instance, the remote service may identify a word or phrase associated with a music domain, may identify the requested music (music associated with the Beatles), and may identify the device on which the user has requested to play the music (" . . . my kitchen device"). After identifying this information, the remote service may obtain the appropriate content (or instructions for playing the content) and send the content to the device associated with an account of the user and associated with the name "kitchen device." Upon receiving the content, the voice-controlled device may play the requested music,” Mutagi Column 3 Lines 6 – 26), but does not disclose wherein the instructions that are executable by the at least one processor to cause the particular device to carry out the second command comprises instructions that are executable by the at least one processor to cause the particular device to skip forward in the playlist of audio tracks to a subsequent audio track. However, Kozura discloses a similar system and method including devices with “a voice-command input unit or microphone,” Kozura Column 24 Lines 61 – 62, in a “smart home environment,” Kozura Abstract. Kozura further discloses the instructions that are executable by the at least one processor to cause the particular device to carry out the second command comprises instructions that are executable by the at 
other than set a simple state value, for example going to the next track on a media player,” Kozura Column 57 Lines 23 – 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mutagi to include the command to go “to the next track on a media player” as disclosed by Kozura thereby improving control of media playback by adding to the amount of commands that “the user may provide” “to the voice-controlled device,” Mutagi Column 3 Lines 6 – 26.

Claim 6: Mutagi discloses the media playback system of claim 1, wherein the second command is a second activation command, and wherein the instructions that are executable by the at least one processor to cause the particular device to carry out the second command comprises instructions that are executable by the at least one processor to cause the particular device to deactivate the one or more lights (see at least, “In addition, the details include the names of the devices, if any, such as "kitchen device", "office lights", "living room television", or the like. In addition, the details 200 may store any location qualifiers specified in the name, as well as any device-type qualifiers (or "object") indicating the type of the device (e.g., lights, voice-controlled device, television, etc.),” Mutagi Column 13 Line 66 – Column 14 Line 5, “For example, the user may provide a voice command to "turn off all my devices in the kitchen". In response to identifying the requested operation ("turn off') and the location qualifier ("kitchen"), the remote service may identify any devices that are associated with this location qualifier, including the example device. The remote service may then send a request to each of these devices to change their state to off, if in fact they are currently powered on,” Mutagi Column 4 Lines 5 – 13, “As such, the user 102 may be able to control multiple devices by providing voice commands requesting operations to be performed upon devices having certain qualifiers. For instance, the user 102 Mutagi Column 12 Lines 28 – 32, “At 432, the voice-controlled device 104 generates a third audio signal based on detected third sound, which in this example includes a request that devices associated with a particular qualifier perform a specified operation. For instance, the voice command may comprise a request to "tum off my downstairs devices",” Mutagi Column 16 Lines 55 – 60), but does not disclose wherein the first command is a first activation command, wherein the instructions that are executable by the at least one processor to cause the particular device to carry out the first command comprises instructions that are executable by the at least one processor to cause the particular device to activate one or more lights.
However, Kozura discloses a similar system and method including devices with “a voice-command input unit or microphone,” Kozura Column 24 Lines 61 – 62, in a “smart home environment,” Kozura Abstract. Kozura further discloses the first command is a first activation command, wherein the instructions that are executable by the at least one processor to cause the particular device to carry out the first command comprises instructions that are executable by the at least one processor to cause the particular device to activate one or more lights (see at least, “A command is requesting the Device do something,” Kozura Column 57 Lines 23 – 25, “For example, two Devices may have On/Off and Level features, but one could have a device Type of LIGHT (i.e. a light bulb) and the other SWITCH (i.e. a wall dimmer). The Device id is the identifier used for accessing and controlling the Device,” Column 19 Lines 51 – 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mutagi to include the command to turn On the lights as disclosed by Kozura thereby improving control of the lights by adding to the amount of commands that “the user may provide” “to the voice-controlled device,” Mutagi Column 3 Lines 6 – 26, so that the user may issue the command to turn on “office lights,” Mutagi Column 13 Line 66 – Column 14 Line 5, “in addition to the user,” providing “a voice command to "turn off all my devices", Mutagi Column 4 Lines 5 – 13.


Claim 10: Mutagi discloses the media playback system of claim 1, but does not disclose wherein the instructions that are further executable by the at least one processor to: send, via the network interface to the one or more playback devices and the cloud service, data representing a first state of the particular device after carrying out the first command; and send, via the network interface to the one or more playback devices and the cloud service, data representing a second state of the particular device after carrying out the second command. However, Mutagi does explain that the “state” of a device is important when determining which devices to control (see at least, “For example, the user may provide a voice command to "turn off all my devices in the kitchen". In response to identifying the requested operation ("turn off') and the location qualifier ("kitchen"), the remote service may identify any devices that are associated with this location qualifier, including the example device. The remote service may then send a request to each of these devices to change their state to off, if in fact they are currently powered on,” Mutagi Column 4 Lines 5 – 13). Kozura discloses a similar system and method including devices with “a voice-command input unit or microphone,” Kozura Column 24 Lines 61 – 62, in a “smart home environment,” Kozura Abstract. Kozura further discloses to send, via the network interface to the one or more playback devices and the cloud service, data representing a first state of the particular device after carrying out the first command; and send, via the network interface to the one or more playback devices and the cloud service, data representing a second state of the particular device after carrying out the second command (see at least, “to send commands and state changes to Devices, and to return state events,” Column 57 Lines 40 – 45, e.g., after “A command is requesting the Device do something,” Kozura Column 57 Lines 23 – 25, “For example, two Devices may have On/Off and Level features,” Column 19 Lines 51 – 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mutagi to include the Kozura regarding “state changes to Devices” thereby informing the other device of the smart home of everything “from indicating the existence of particular Features on a Device, to conveying current state of the Device, to sending commands and state changes to be executed on the Device,” Kozura Column 49 Lines 62 – 65, so that determining which devices to control in Mutagi can be easily identified after a command, e.g., a first command to turn on the lights and a second command to turn off the lights.

Claims 14, 15, and 18 are substantially similar in scope to claims 5, 6, and 10, respectfully, and therefore are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652